Title: Rules for Making Oneself a Disagreeable Companion, 15 November 1750
From: Franklin, Benjamin
To: 


Rules, by the Observation of which, a Man of Wit and Learning may nevertheless make himself a disagreeable Companion.
Your Business is to shine; therefore you must by all means prevent the shining of others, for their Brightness may make yours the less distinguish’d. To this End,
1. If possible engross the whole Discourse; and when other Matter fails, talk much of your-self, your Education, your Knowledge, your Circumstances, your Successes in Business, your Victories in Disputes, your own wise Sayings and Observations on particular Occasions, &c. &c. &c.
2. If when you are out of Breath, one of the Company should seize the Opportunity of saying something; watch his Words, and, if possible, find somewhat either in his Sentiment or Expression, immediately to contradict and raise a Dispute upon. Rather than fail, criticise even his Grammar.
3. If another should be saying an indisputably good Thing; either give no Attention to it; or interrupt him; or draw away the Attention of others; or, if you can guess what he would be at, be quick and say it before him; or, if he gets it said, and you perceive the Company pleas’d with it, own it to be a good Thing, and withal remark that it had been said by Bacon, Locke, Bayle, or some other eminent Writer: thus you deprive him of the Reputation he might have gain’d by it, and gain some yourself, as you hereby show your great Reading and Memory.
4. When modest Men have been thus treated by you a few times, they will chuse ever after to be silent in your Company; then you may shine on without Fear of a Rival; rallying them at the same time for their Dullness, which will be to you a new Fund of Wit.
Thus you will be sure to please yourself. The polite Man aims at pleasing others, but you shall go beyond him even in that. A Man can be present only in one Company, but may at the same time be absent in twenty. He can please only where he is, you whereever you are not.
